Exhibit 10.1
Amendment: cing5899.A.004
To
Purchase Order 3
This Amendment (cing5899.A.004) to Purchase Order (PO) 3 is effective as of
July 1, 2008, between eTelecare Global Solutions, Inc. (eGS), a Arizona
corporation and AT&T Mobility LLC (f/k/a Cingular Wireless) a Delaware limited
liability company (“Buyer”) on behalf of itself and its Affiliates, amends that
certain Purchase Order,
RECITALS
     WHEREAS Buyer and eGS have entered into that certain Call Center Services
Purchase Order dated June 15, 2005 (“PO”) to provide services to Buyer;
     WHEREAS Buyer and eGS desire to amend the PO to extend the term of the PO;
     FOR AND IN CONSIDERATION of the mutual covenants contained herein, the
parties agree to amend the SOW as follows:

1.   Section 6.1 “Term” of the PO is hereby deleted in its entirety and replaced
with the following:       Section 6.1 “Term” This PO shall begin on June 15,
2005 and end on August 31, 2008.   2.   The amendments made to the PO by this
Amendment shall be effective as of July 1, 2008.   3.   Except as amended by
cing5899.A.004, and as specifically stated in this Amendment, the PO is not
modified, revoked or superseded and remains in full force and effect.

IN WITNESS WHEREOF, the parties hereby execute this Amendment as of the date
first written above.

                      eTelecare Global Solutions, Inc.       AT&T Services, Inc.
on behalf of AT&T Mobility LLC
 
                   
By:
  /s/ Louie Benedict C. Hernandez       By:   /s/ Richard Steadman    
 
 
 
         
 
   
 
                    Printed Name: Louie Benedict C. Hernandez       Printed
Name: Richard Steadman    
 
                    Title: SVP — Philippine Operations       Title: AVP — GSS  
 
 
                    Date: 6-24-08       Date: 6-23-08    

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies
and their third party representatives, except under written Agreement by the
contracting Parties.
 1 

